Order, Family Court, Bronx County (Alma Cordova, J.), entered on or about August 4, 2005, which, after a violation of probation hearing, revoked appellant’s probation and placed him in the custody of the New York State Office of Children and Family Services for up to 12 months in a limited secure facility, unanimously affirmed, without costs.
*383The court’s determination that appellant violated the terms and conditions of his probation to an extent warranting revocation is supported by a preponderance of the evidence (see Matter of Alpheaus M., 168 AD2d 208 [1990]). The evidence established that appellant violated his probation by being discharged from a substance abuse program because of his misbehavior, and that appellant understood that attendance at the program was a special condition of his probation. At the hearing, no issue was raised as to whether the program appropriately discharged appellant. Concur—Andrias, J.P., Sullivan, Williams, Gonzalez and Catterson, JJ.